Citation Nr: 9917659	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-26 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder and, if so, whether all the evidence both old and 
new warrants the grant of service connection.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected hypertension with unstable angina prior to 
September 22, 1997.

3.  Entitlement to an increased rating for service-connected 
hypertension with unstable angina, currently evaluated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to July 
1958, and from October 1958 to December 1965.

The veteran's original claim seeking entitlement to service 
connection for a bilateral knee disorder was denied in a 
rating decision of July 1970, by the Cleveland, Ohio Regional 
Office of the Department of Veterans Affairs (VA).  The 
veteran did not initiate an appeal this decision.  The July 
1970 decision therefore became final. 

This current matter comes before the Board of Veterans' 
Appeals (Board) from rating decisions by the Montgomery, 
Alabama Regional Office (RO).  In a December 1994 rating 
decision, the RO denied an increased evaluation above 30 
percent for the veteran's service-connected hypertension with 
unstable angina.  In a January 1996 decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
bilateral knee condition.  While the appeal was pending, the 
RO issued a rating decision in August 1998, which increased 
the evaluation of the veteran's cardiovascular disorder to 60 
percent disabling, effective September 22, 1997, and 
confirmed and continued the 30 percent evaluation from April 
1, 1991 to September 21, 1997. 

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
bilateral knee disorder will be addressed in the Remand 
portion of this decision.

The veteran is noted to have raised a claim alleging 
entitlement to service connection for bilateral hearing loss 
and tinnitus in his notice of disagreement filed in June 
1995.  This matter is referred to the RO for further 
development.  


FINDINGS OF FACT

1.  The veteran's hypertension with unstable angina was 
manifested by repeated episodes of acute cardiovascular 
illness with coronary occlusion requiring angioplasty and 
catheterization and with residuals consistently showing 
angina and other cardiac symptoms on moderate exertion during 
the period April 1, 1991 to September 21, 1997.  

2.  The veteran's service-connected hypertension with 
unstable angina is currently manifested by chronic angina 
symptoms, now occurring either on exertion or while 
sedentary, with demonstrated restriction from activities such 
as walking more than 500 feet.


CONCLUSION OF LAW

1.  For the period April 1, 1991 to September 21, 1997, the 
criteria for an evaluation of 100 percent for the veteran's 
service-connected hypertension with unstable angina have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104 
Diagnostic Code 7005 (1996).

2.  The criteria for a 100 percent evaluation for current 
manifestations of the veteran's service-connected 
hypertension with unstable angina have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.104 Diagnostic Code 7005 
(1996-1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the severity of his 
disability constitute a plausible or well-grounded claim.  
Shipwash  v. Brown, 8 Vet.App. 218 (1995).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the VA to assist in the development 
of the appellant's claim has been satisfied.  38 U.S.C.A. 
§ 5107(a) (West 1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1991
Factual Background

Service medical records reveal that the veteran was seen in 
August 1963 for hypertension and weight gain.  His blood 
pressure reading was 168/105 at one point.  In October 1965 
he was diagnosed as mildly hypertensive, with a blood 
pressure reading of 182/100.

The report from a VA examination conducted in May 1970 
diagnosed essential hypertension, with blood pressure 
readings of 146/104 in the sitting position and 150/104 in 
the recumbent position.  There was no cardiac enlargement and 
normal sinus rhythm.  The heart sounds were good at that 
time, with no murmurs.

By rating decision of July 1970, service connection for 
hypertension was granted, and a 10 percent evaluation was 
assigned by the Cleveland, Ohio Regional Office.  

In January 1991, the veteran was hospitalized at a VA medical 
facility for chest pain for two days after pushing a 
wheelbarrow.  The pain was described as "pressure" with no 
radiating pain, nausea or vomiting.  He was admitted to ICU 
for evaluation, and it was noted that his blood pressure was 
elevated to 180/112.  He was prescribed Cardizem, Zantac and 
Colace and the chest pain resolved in less than 12 hours 
without nitroglycerin.  Myocardial infarction was ruled out 
by electrocardiogram (EKG) and serial cardiac enzymes. 

In April 1991, the veteran was again hospitalized at a VA 
medical facility for chest pain of two days duration, 
associated with nausea, vomiting and pain radiating to the 
jaw.  On examination, his pulse was regular in rate and 
rhythm and without murmur.  S2 was splitting and pulses were 
three plus.  His cholesterol was 156 with elevated 
triglycerides at 199.  An EKG was interpreted as normal sinus 
rhythm with  occasional premature supraventricular complexes.  
The discharge diagnoses included unstable angina and 
hypertension.  

An April 1991 VA "stat heart cath" report noted findings of 
recurrent chest pain, new onset with reproduction on 
exercising for 3 minutes and 53 seconds on the treadmill, 
underlying family history of hypertension and suspected 
significant coronary artery disease.  EKG findings included 
sinus arrhythmia with no significant ST or T wave changes.  

In April 1991, following the hospitalization and evaluation, 
the veteran underwent a VA left heart catheterization, 
coronary, left ventricular angiography and percutaneous 
angioplasty of the right coronary artery.  His right coronary 
artery had been totally occluded,  with good collateral 
filling and it was thought his symptoms were related to 
inferior wall ischemia.  He underwent angioplasty of the same 
area, with good opening of the occluded area.  His remaining 
hospital course was uncomplicated.  His condition at time of 
discharge was ambulatory and pain free.  The postoperative 
diagnosis was occlusion of the right coronary artery.  

By rating decision of May 1991 the Montgomery, Alabama RO 
increased the evaluation of the veteran's cardiac disorder, 
now classified as hypertension with unstable angina, to 30 
percent disabling. 

The report from a VA examination conducted in February 1992 
gave a history of myocardial infarction in 1991.  The veteran 
complained of exertional angina and nighttime squeezing chest 
pain relieved by getting out of bed.  He was said to be able 
to walk on a flat surface for a mile before having chest 
pain.  He was taking several medications, including 
nitroglycerin.  His blood pressure sitting was 124/68, lying 
128/74 and standing 122/84.  His heart had a regular rate and 
rhythm.  There was a Grade I/VI soft holosystolic murmur in 
the primary aortic area.  There were no bruits heard in the 
neck and no abdominal or femoral area bruits.  The conclusion 
was history of hypertension, well controlled with present 
medication; arteriosclerotic heart disease, status post 
myocardial infarction and balloon angioplasty and exertional 
angina.  

A VA clinical record from March 1993 noted complaints of 
chest pain every day.  Additional VA clinical records from 
1994 reveal continuing monitoring of the veteran's 
cardiovascular problems.  In March 1994, he was noted to have 
chest pain in December for two weeks.  The episodes were 
described as worse than usual and he wore his nitro patch 
continuously for 4 days.  The impression rendered included 
coronary artery disease, status post percutaneous 
transluminal angioplasty (PTCA); hypertension and increased 
cholesterol and triglycerides.  In June 1994, the veteran was 
noted to have been recently admitted to "DCH" for unstable 
angina in April 1994.  A history of heart catheterization 
revealing high-grade stenosis of the marginal branch  and a 
history of his undergoing a PTCA was given.  He was noted to 
exercise around nine minutes before developing chest 
tightness.  In September 1994, he was noted to have 
occasional chest pains relieved by nitroglycerin, and a 
return of nocturnal chest pains.  In March 1995, the veteran 
was noted to be status post posterior myocardial infarction, 
stable angina, hypertension and status post PTCA in 1991 and 
1994.  

The report from a physical evaluation form, which appears to 
have been completed by a private physician, reveals treatment 
or evaluation dates of July 1994, October 1994 and March 
1995.  This form revealed continued angina, Class II-III.  
The veteran stated that he has angina with stress and also 
with activity.  The doctor opined that the veteran is unable 
to work in a physically demanding or a stressful situation 
because of his angina, and that he is currently disabled.  
Findings included the veteran exercising for 7 minutes, 37 
seconds to a heart rate of 169.  He had borderline S-T 
segment changes.  He had reproduction of chest pain 
consistent with angina and stopped from fatigue.  This was a 
reduction in his exercise capacity since his last treadmill 
test in October 1994, where he went for 9 minutes reaching a 
heart rate of 170.  The diagnoses were coronary artery 
disease, angina pectoris, hypertension and 
hyperlipoproteinemia.  Prognosis was guarded.  

In April 1995, he was noted to have become hypertensive after 
spending 7 minutes on a treadmill and medication changes were 
recommended.  A July 1995 clinical record gave a history of 
cardiac catheterization done in May 1994 which showed 80 
percent circumflex; 60 percent right carotid artery (RCA) and 
60 percent marginal branch.  His chest pain was described as 
much better and blood pressure was 142/80.  In August 1995, 
the veteran continued to complain of occasional dizziness in 
the early morning for months, with blood pressure running 
from 140 to 170 over 88 to 98, usually higher in the evening.  
He still had a lot of chest tightness, but not alot of pain 
in August 1995.  In October 1995 he was said to have 
exercised 9 minutes in September 1995, but ended up with an 
increased blood pressure of 186/102.  He did get some chest 
pain as well.  

In January 1996, the veteran was said to have chest pain, 
only upon emotional upset or heavy lifting.  A March 1996 
follow up report revealed a history of continued intermittent 
chest pain.  He had been active, and continued on the same 
medications.  An exercise test conducted during the March 
1996 follow up revealed him to exercise for 8 minutes to a 
heart rate of 170, with him stopping due to chest pain upon 
reaching his target rate.  Blood pressure response was 
slightly hypertensive.  Overall the study was thought to be 
negative for ischemia on EKG.  The tightness in the chest was 
described as similar to that in his study six months ago.  
The diagnoses were hypertension; status post myocardial 
infarction in April 1994; coronary artery disease, native 
vessel; lipid abnormality-high cholesterol; angina pectoris; 
status post PTCA in April 1991 and right coronary artery 
first marginal branch in November 1994.  

The report from a March 1996 VA examination revealed a 
history of cardiac problems, with two balloon angioplasties 
done in April 1991 and April 1993.  A history of 
hypertension, high cholesterol.  He was said to usually walk 
a mile.  Complaints included increased light-headedness, and 
a burning sensation and dizziness at times.  He was noted to 
keep nitroglycerin with him at all times, especially while 
walking more than the required mile.  He was said to take 
nitroglycerin three times a week for chest pain and he was 
said to feel tightness.   He usually did not have a problem 
at night, but mostly during the day when he walks or 
otherwise exerts himself.  Upon physical examination, the 
veteran's pulse was 96, respiration 20, blood pressure was 
170/95 and his weight was 208 pounds.  His blood pressure was 
186/96, sitting, 160/72, standing and 186/96, lying down.  He 
had no evidence of enlarged heart.  EKG was normal.  He took 
a variety of medication for his cardiac symptoms and to 
control hypertension.  Jugular venous pressure was flat and 
he had no peripheral edema.  The impressions were 
hypertensive cardiovascular disease, angina secondary to 
coronary artery disease and status post balloon angioplasty 
for the coronary artery disease twice, once in April 1991 and 
again in April 1993.  He was recommended to undergo complete 
blood count, admission profile, EKG and chest X-ray.  

In May 1996 the veteran was seen for concerns about his heart 
rate, which he believed was too low.  The heart rate was said 
to be 47, and the cardiologist determined this was due to the 
beta-blocker.  The veteran was said to have chest pain one to 
two times a week, usually on exertion.  By December 1996, the 
veteran was said to have angina usually three times a week, 
usually precipitated by stress or exertion.  

In April 1997, the veteran testified regarding his condition 
and alleged that he gets angina attacks between one to three 
times a day about two to three times a week.  He testified 
that he takes nitrglycerin tablets to control the attacks.  
He alleged that activity such as lifting or going up stairs 
would cause a severe attack requiring more than one tablet.  
He testified that he has problems walking more than a mile, 
and indicated that he is able to play golf about once a 
month, but must use a motorized cart.  

In May 1997, the veteran was hospitalized with recurring 
chest pain, consistent with unstable angina and underwent 
elective angioplasty and stinting of the proximal right 
coronary artery and the posterolateral segment of the artery.  
Follow up heart catheterization and arteriograms also done in 
May 1997 revealed a complex 80 percent narrowing in the 
proximal portion of the right coronary artery and a discrete 
90 percent narrowing in the posterior lateral segment branch.  
In June 1997, the veteran was followed up for arteriorgraphic 
studies including left heart catheterization for recurring 
angina pectoris.  The arteriogram findings showed persistent 
patency of the right coronary at the site of the stent, and 
the posterior lateral segment at the site of the prior 
angioplasty.  The previously documented 90 percent stenosis 
was now found successfully opened, with no significant 
residual stenosis, no dissection, good distal runoff and 
normal left ventricular size and function.  The diagnoses 
were angina pectoris, Class III to IV with underlying 
problems with coronary artery disease, prior angioplasties, 
hypertension and hypertriglyceridemia.  An August 1997 follow 
up visit noted continued intermittent angina, with pain 
occurring both at rest and with activity.  Treadmill test 
done in August 1997 revealed the veteran to exercise for 9 
minutes, 38 seconds to a heart rate of 144 prior to 
developing chest pain.  His overall condition was regarded as 
stable.  

An August 1997 addendum to the March 1996 VA examination 
noted the recent history of balloon angioplasty and stint 
replacement in 1997.  Currently the veteran was said to take 
nitroglycerin at least three to six times a day due to chest 
pain, in addition to a nitro patch, worn since 1993.  
Complaints included episodes of dizziness, and burning 
sensation at times.  He was said to have increasing episodes 
of lightheadedness.  He now suffered chest pain even at rest 
without any kind of exertion and anginal pain at night, 
especially if he doesn't wear a nitro patch.  He was said to 
have stopped walking any significant distances, but continued 
stretching exercises and very limited walking to 500 feet.  
His activity was described as markedly restricted for the 
past two years, and was now taking multiple medications, and 
had multiple angioplasty's during the past years.  

VA clinical records from 1998 reveal ongoing cardiovascular 
complaints.  In January 1998 he was noted to have chest pain 
while walking.  The chest pain was not as severe now and 
averaged three times a day, sometimes occurring at rest.  The 
diagnosis rendered included stable angina.  A June 1998 chest 
X-ray revealed the heart and pulmonary vasculature to be 
normal, with no pulmonary infiltrate. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  

The regulations pertaining to the evaluation of diseases 
affecting the cardiovascular system were revised, effective 
January 12, 1998.  The Board observes that the regulations 
applicable prior to January 12, 1998, are more favorable to 
the pending claim for an increased rating.  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter the Court) has 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  Therefore, the Board concludes 
that the veteran's claim will be evaluated under the "old" 
regulations governing unstable angina with hypertension. 

The veteran's cardiovascular disorder has been evaluated by 
the RO under Diagnostic Codes 7005 and 7101.  Under the 
pertinent "old" regulations pertaining to cardiovascular 
disabilities in effect prior to January 12, 1998, a 100 
percent evaluation is assignable for arteriosclerotic heart 
disease during and for 6 months following acute illness from 
coronary occlusion or thrombosis, with circulatory shock, 
etc.  After 6 months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded, a 100 percent 
evaluation may be assigned.  Following typical history of 
acute coronary occlusion or thrombosis as above, or with 
history of substantiated repeated anginal attacks, more than 
light manual labor not feasible, a 60 percent rating may be 
assigned.  Diagnostic Code 7005 (effective prior to January 
12, 1998).  

Under the "revised" DC 7005, a 60 percent evaluation may be 
assigned for arteriosclerotic heart disease (coronary artery 
disease) with documented coronary artery disease resulting in 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs (metabolic 
equivalent) but not greater than 5 METS results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent evaluation may be assigned for arteriosclerotic 
heart disease with documented coronary artery disease 
resulting in chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  Diagnostic 
Code 7005 (effective January 12, 1998).

As noted above, the veteran's disability was also evaluated 
under Diagnostic Code 7101.  Under the old criteria, 
Diagnostic Code 7101 provided that a 40 percent rating was 
assigned for diastolic blood pressure predominantly 120 or 
more with moderately severe symptoms.  A 60 percent rating 
was assigned for diastolic blood pressure predominantly 130 
or more with severe symptoms. (effective prior to January 12, 
1998). 

The modified rating schedule slightly changed the rating 
criteria for hypertension under Diagnostic Code 7101.  All 
diagnoses of hypertension must be confirmed by readings taken 
two or more times on at least three different days.  It was 
further noted that careful and repeated measurements of blood 
pressure readings will be required prior to the assignment of 
any compensable evaluation.  Under Diagnostic Code 7101, Note 
(1), the term hypertension means that the diastolic blood 
pressure is predominantly 90 millimeters (mms) or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mms or greater with a 
diastolic blood pressure of less than 90 mm.  Effective 
January 12, 1998, a 40 percent rating is provided for 
diastolic pressure predominantly 120 or more.  A 60 percent 
rating is provided for diastolic pressure predominantly 130 
or more.  DC 7101 (1998).  The veteran is currently receiving 
a 60 percent evaluation, effective September 1997, which is 
the maximum allowable evaluation under either the "old" or 
"revised" versions of this code.  

The Board notes here that the RO initially reviewed the 
veteran's claim under the "old" criteria and has also 
considered the veteran's claim under the provisions of the 
"new" diagnostic criteria as evidenced by the rating issued 
in August 1998, which determined that the "old" criteria 
was more advantageous to the veteran.


Cardiovascular Evaluated as 30 percent Disabling prior to 
September 22, 1997

As noted above, while the appeal was pending, the RO issued a 
rating decision in August 1998, which increased the 
evaluation of the veteran's cardiovascular disorder to 60 
percent disabling, effective September 22, 1997, and 
confirmed and continued the 30 percent evaluation prior to 
that date in an August 1998 rating decision.  This matter on 
appeal is noted to have been pending since April 1994, when 
the veteran filed the claim that initiated this appeal.  

The Board finds, based on the evidence of record, and 
application of the pertinent laws most favorable to the 
veteran, that prior to September 22, 1997, the veteran's 
symptoms associated with his cardiovascular disorder, 
consistently included chronic angina on moderate exertion, 
warranting a 100 percent disability rating under the "old" 
DC 7005.  

These symptoms consistent with a total evaluation are noted 
to have begun with the April 1991 episode, which included 
chest pain, and new onset of chest pain on three minutes of 
treadmill exercise that subsequently required procedures 
including angioplasty and heart cathertization.  Although the 
symptoms improved somewhat after the procedures, the record 
reveals continued problems with exertional angina and 
nighttime chest pain, as reported in the February 1992 VA 
examination.  

Review of the record also shows that he continued to exhibit 
angina on moderate exertion, including in April 1994, when he 
developed chest tightness after nine minutes on a treadmill.  
In the physical evaluation form showing treatment in July 
1994, October 1994 and March 1995, he was determined to be 
medically disabled from working in either a physically 
demanding or stressful environment, and his exercise capacity 
had decreased to seven minutes.  His condition most notably 
deteriorated in the summer of 1997, wherein he required 
angioplasties in May and June of 1997.  By August 1997, he 
was no longer able to walk any distances, and had angina both 
at rest and during exertion, as noted in the addendum to the 
VA examination.  

After considering all of the evidence of record, the Board 
concludes that during the pendency of this appeal, prior to 
September 22, 1997, the veteran's cardiovascular disorder has 
consistently met the criteria for a 100 percent evaluation 
using the "old" DC 7005, both for the periods of and six 
months following thereof of acute illness from coronary 
occlusion, which occurred most recently in May 1997.  
Moreover he is shown to be 100 percent disabled due to the 
residuals consistently showing angina upon moderate exertion, 
throughout the record.  A 100 percent evaluation is also 
supported by the medical restriction from physical or 
stressful employment demonstrated in the record.


Cardiovascular Currently Evaluated as 60 Percent Disabling

The Board finds, based on the evidence of record, that the 
veteran's current symptoms associated with his cardiovascular 
disorder are of such severity, that a 100 percent evaluation 
is warranted under the regulations in effect prior to 1998.  

The veteran's symptoms as of September 22, 1997 have 
continued to be of such severity, that not only would his 
disorder meet a 100 percent evaluation under "old" DC 7005, 
but also would likely meet it under the "new" criteria.  As 
of August 1997, he now suffered chest pain even at rest 
without any kind of exertion and anginal pain at night, and 
stopped walking any significant distances, with walking 
limited to 500 feet.  Clinical records from 1998 continue to 
show angina at rest and on exertion.  Clearly his residuals 
of acute illness from coronary occlusion continue to be 
severe, well beyond six months after acute illness and 
restrict the veteran from all but sedentary activities.  
Although not formally interpreted using METS, this angina 
demonstrated on little or no exertion would appear to meet 
the criteria of 3 METs resulting in symptoms including angina 
and dizziness that warrant a 100 percent evaluation under the 
"new" regulations.  

The Board therefore concludes that a 100 percent evaluation 
has been warranted for the veteran's cardiovascular disorder 
as of the time entitlement first arose in this matter.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 100 percent rating for 
the veteran's service-connected hypertension with angina is 
granted, effective from the date entitlement arose in this 
matter, April 1, 1991.  



REMAND

Initially, the Board notes that due process considerations 
exist regarding the claim for entitlement to service 
connection for a bilateral knee disorder.  As noted above, 
the veteran's claim seeking entitlement to service connection 
for a bilateral knee disorder, classified as Osgood-
Schlatter's disease was initially denied in July 1970. 

The Board finds that the case law pertaining to new and 
material evidence has recently changed.  Under applicable 
statutory law, "[n]ew and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1998).  The regulations 
pertaining to new and material evidence have been interpreted 
in the case law as requiring a two-step analysis.  Manio v. 
Derwinski, 1 Vet. App. 140, 145  (1991).  First, it must be 
determined whether the additional evidence, submitted since 
the last prior final disallowance, is new and material.  
Second, if such evidence is determined to be new and 
material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third step was also presented, namely a 
determination as to whether the additional evidence raised a 
reasonable possibility of changing the previous disallowance 
of the claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Evans, 9 Vet. App. 273  (1996) (citations omitted).  However, 
in Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit recently held 
that this third element for new and material evidence (i.e. 
that it raise a reasonable possibility of changing the 
previous disallowance) was not a reasonable interpretation of 
the regulatory provisions pertaining to new and material 
evidence, namely 38 C.F.R. § 3.156(a).  It held that the 
third element imposed a higher burden than was authorized by 
the regulations and, thus, was incorrect to apply.  Hodge v. 
West, 155 F.3d at 1364.

Obviously, the Hodge case was decided after the RO's 
adjudication of this case.  Nevertheless, because the RO's 
decision relied, in part, on an element of the new and 
material evidence analysis that is no longer considered a 
reasonable interpretation of the statutory law governing new 
and material evidence, i.e. 38 C.F.R. § 3.156(a)  (1998), the 
Board finds that this case should be revisited by the RO 
prior to appellate review.

In this regard, the veteran contends that he is entitled to 
service connection for a bilateral knee disorder.  He 
specifically alleges that he had a pre-existing knee disorder 
that was aggravated by active service.  

Service medical records revealed normal findings on 
enlistment examinations of March 1955.  In July 1955, he was 
seen for complaints of pain and tenderness of the tibial 
tuberosities and was diagnosed with Osgood-Schlatter disease.  
A history of arthritis was given in a treatment record from 
December 1956 pertaining to knee complaints.  In January 
1963, a diagnosis of patellar tendonitis was given.  He was 
treated throughout service for knee complaints related to 
Osgood-Schlatter's disease, and in May 1965, underwent 
surgical excision of ossicles of both tibial tubercles.  He 
was found unfit for duty due to Osgood-Schlatter's disease by 
medical board decision of October 1965.  The service medical 
records contained conflicting evidence regarding whether the 
disease existed prior to service with the surgical record 
from May 1965 suggesting it preexisted service and a final 
diagnosis summarizing the September 1965 medical board, 
suggesting it did not exist prior to service.  There was no 
indication as to whether aggravation occurred in the service 
medical records.  

The report from a May 1970 VA examination noted the diagnosis 
of Osgood-Schlatter's disease in both knees, during 1965.  
Persistent complaints of aching pain in both knees were 
noted, and examination revealed surgical scars on both knees, 
and some tenderness over the tubercles, but no limitation of 
motion.  

Private treatment records from April 1997 gave a history of 
the veteran having had fairly severe Osgood Schlatter's 
disease as a child and subsequently having had repositioning 
of his patellae.  He was said to now be unable to sit drive 
or do other activities without continuous uninterrupted pain.  
There was no opinion regarding whether the procedure 
performed inservice aggravated the Osgood-Schlatter's 
disease, said to preexist service.  

Upon review of the evidence, the Board finds further 
development beyond the aforementioned due process 
considerations should be undertaken.  Specifically, it is 
noted that the issue on appeal concerns entitlement to 
service connection for a knee disorder, to include whether 
inservice aggravation of pre-existing Osgood-Schlatter's 
disease occurred.  However, the medical evidence currently of 
record failed to address the question as to whether the 
veteran's current condition represents the usual or expected 
results from the surgery performed inservice.  Nor does it 
address whether the veteran's preexisting bilateral knee 
disability, was aggravated beyond the natural progress of the 
disease during active duty service.

Accordingly, in view of the above, further appellate 
consideration will be deferred and the case is REMANDED to 
the RO for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
knee disorder, not already associated 
with the claims file.  After securing the 
necessary release, the RO should obtain 
these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  The veteran should afforded an 
examination by an appropriate specialist, 
for the purpose of determining the nature 
and severity of residuals of his 
bilateral knee disorder, to include 
Osgood-Schlatter's disease.  All 
indicated tests and studies should be 
undertaken.  The entire claims file to 
include records obtained pursuant to the 
above, should be directed to the examiner 
for a medical opinion regarding the 
relationship between the veteran's pre-
service complaints and treatment, if any, 
for knee problems, and in-service 
complaints and treatment for knee 
problems.  After review of the record and 
examination of the veteran, the examiner 
is requested to express an opinion as to 
the following questions:

(a) Does the veteran have any current 
knee disability?

(b) If the veteran does have a knee 
disability does the record establish that 
the underlying pathology producing the 
current disability or disabilities pre-
existed his service?  In responding to 
this question, the examiner should 
indicate the degree to which the opinion 
is based upon the objective findings of 
record as opposed to the history provided 
by the veteran.

(c) If the current knee disability is 
found to preexist service, does the 
entire record covering the condition of 
the veteran's knee(s) prior to, during, 
and subsequent to service make it more 
likely than not that the veteran's 
current condition represents the usual or 
expected results from the procedures 
performed in service, or does any current 
disability of the knee(s) represents an 
aggravation of the pre-service condition 
beyond the progress that was to naturally 
be expected by reason of the inherent 
character/nature of the condition.  If it 
appears that any aggravation due to the 
in-service medical procedures were acute 
and transitory, or were a temporary 
flare-up, that should also be noted.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.  

3.  Following completion of the above 
development, the RO should then re-
adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for a bilateral knee 
disorder.  It is important that this 
analysis be conducted pursuant to 
38 C.F.R. § 3.156(a)  (1998), and in 
light of the United States Court of 
Appeals for the Federal Circuit's 
decision in Hodge, supra.  If, and only 
if, it is determined that the claim 
should be reopened pursuant to 
38 U.S.C.A. § 5108 (West 1991), the RO 
should then undertake a de novo review of 
the entire record to determine if all of 
the evidence, both old and new, warrants 
a grant of entitlement to service 
connection.

4.  In the event the benefit sought is 
not granted, the veteran should be 
provided with a supplemental statement of 
the case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  The veteran 
and his representative should be given 
the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

